Title: The Commissioners to Samuel Tucker, 22 July 1778
From: First Joint Commission at Paris,Adams, John,Lee, Arthur,Franklin, Benjamin
To: Tucker, Samuel


     
      Sir
      Passy July 22d 1778
     
     We have received your Letters relative to the Disputes between two of your Officers and some of your Men belonging to this Nation, and we are of Opinion that if the Men are inlisted upon the Ships Books, to go to Boston, they ought to return to the Ship, and be received by you, and are entitled to their Wages and prize Money. But if they are not inlisted in writing to go to Boston, but only for a Cruise, that Cruise is compleated by the Ships Return to France, and they have a Right to leave the Ship if they chuse it, and are intituled to their Share of Wages and prize Money, deducting therefrom however what has been advanced them by the Captain and Purser. You are strictly enjoined to take special Care that all Frenchmen who may be in the Service of under you be at all times treated with Justice and Impartiality, and that Suitable Allowances be made for the Difficulties they are under in not understanding our Language, and not being habituated to our Customs. We are Your humble Serv’ts.
     
      B Franklin
      Arthur Lee
      John Adams
     
     
      PS. If however the Men insist on leaving the Ship altho’ inlisted expressly to go to Boston, we advise you to agree to it, but in that Case we think they are not intitled to Wages or prize Money.
     
    